DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 02/08/2022.
 Claims 1-11 and 19-21 are currently pending in this application. Claims 1 and 6-11 have been amended. Claims 12-18 are cancelled. Claims 19-21 are new.
No new IDS has been filed.

Examiner’s Note
Applicant is suggested to include information of the figure 13 with associated text of the specification (e.g., the disclosure tendency, user relationship levels related to the specific personal information, etc.) to the claims to improve the application for providing a better condition for an allowance.

Response to Arguments
Regarding the 112(b) rejections, the applicant amends some claims and has, in pages 5-8 of the remarks, argued that “… therefore claim 1 is amended … claim 4 is supported by paragraph 0071 – 0073 of the published specification which describes substitute personal information with information obtained from superordinate conceptualization … regarding claim 5 … by paragraph 0071-0073 of the published specification … these paragraphs provide an example of superordinate conceptualization by changing from a detailed address to a name of a wider area … claims 8 and 9 have been amended as follows (e.g., changing from “in a case where” to “as” and adding “in response to the determined …”, etc.) …”.
Examiner respectfully disagrees with these arguments.
As the applicant noted, the claimed limitations of the claims 4 and 5 (e.g., substituting with another information, and information obtained through superordinate conceptualization, etc.) are not described in the paras. 0071-0073 of the specification. Moreover, although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims - see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because the applicant’s amendments do not overcome all rejections (although overcome some of them), the updated/maintained rejections are stated the 112(b) rejections section below.

Regarding the 101 rejections, the applicant, in pages 8-9 of the remarks, has argued that “… amended as to direct to an invention which first determining a number of messages exchanged … a relationship level is determined … future messages is adjusted … such task cannot be performed by an ordinary person due to the lack of access privilege … would only be performed by a machine …”.
Examiner respectfully disagrees with these arguments.
As explained in the previous office action, the claimed invention, determining messages exchanged, relationship level and adjusting future message can be performed in human mind or/and using with pen and paper. For example, when a first person hears/listens a name and a social security number from a second person, the first person thinks that the second person trusts the first person as he/she provides not any access privilege, a network administrator, privacy purposes, sensitive information in the claim. Therefore, the rejections are maintained.

Regarding the 102 rejections, the applicant has amended the claim 1 to include determining the amount of messages exchanged to determine a relationship level, … performing processing related to … by adjusting contents of the message, etc., and has, in pages 9-10 of the remarks, argued that “… none of those cited figures or written description describes the feature related to looking at the amount of message for determining … the prior art does not teach the feature related to adjusting the contents of message …”.
Examiner respectfully disagrees with these arguments.
As taught in Ribaudo, Ribaudo teaches that the features for the user’s match ID file are provided and the probable matches are indexed and placed at the top of the file. The probable matches may be sorted (e.g., sorted probable matches provide different levels) based on criteria such as whether other user frequently communicate (e.g., higher frequency provides larger amounts of messages) with the user associated with the file. The mobile device generates usage information that is communicated to data center and the usage information for a user includes length of messaging (e.g., the length of messaging provides the amount of the messages) with a matched user – see col. 11 of Ribaudo. Moreover, Ribaudo, in cols. 9 and 10, 

Regarding the new claims 19-21, the applicant, in pages 10-11, has argued that “… the prior art does not describe automatically adjusting the content… new claims 20-21 which follows the embodiment of fig. 13 has been added as new dependent claims … prior art does not describe automatically adjusting the content …”.
The examiner respectfully disagrees with these arguments.
First of all, it is noted that the features upon which applicants argue (e.g., automatically adjusting …”) are NOT recited in the claims. Although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the new dependent claims 19-21 do not cover the information described in figs. 5 and 13 and Ribaudo, in cols. 2, 8, 9, teaches the limitations of the claims 19-21.  See the 102 rejections section below for detail.

The applicant’s arguments, for the claims 2-11 with the 102 rejections regarding similar limitations of above responded limitations of the claim 1, are not persuasive and the response for these arguments are similar with the response above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 19-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirements (new matter issues).

The claim 1 is amended to include “… determine a relationship level between the first user and the second user based on the amount of message … perform processing related … by adjusting contents of the message”, however, these limitations were NOT described in the specification (e.g., “the user relationships “Lv1”, “Lv2” and “Lv3” are associated with the pieces of personal information, such as “an address, a telephone number, etc.” – see fig. 7 and par. 0045; and “in the disclosure tendency of “aggressive”, the association is performed such that the amount of personal information inappropriate to the message is smaller than the “intermediate”, etc. – see par. 0071) such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the invention or application was filed, had possession of the claimed invention.
Claims 2-11 and 19-21 depend from the claim 1, and are analyzed and rejected accordingly.

The new claims 19-20 recite “… message belonging a predetermined information type while leaving the rest … levels with higher relationship level indicating a closer acquittance level …” etc., however, these limitations were NOT described in the specification such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the invention or application was filed, had possession of the claimed invention. Applicant is suggested to indicate the location of the supporting information in the specification for the amended limitations.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-11 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites “… a processor configured to: determine an amount of messages exchanged between a first user and a second user … determine propriety of personal information included in a message sent … perform processing related to the personal information based on the determined propriety by adjusting contents of the message”, however, it is not clear (1) how the processor determine messages exchanged between two people (e.g., recording talks between them to determine), not two devices; (2) whether “the message” is a part of “the amount of messages” or not; (3) whether “the 
Claims 2-11 and 19-21 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 4 recites “… substituting the personal information with another information”, however, it is not clear whether the personal information is substituted with the same type of the personal information or not (e.g., a home phone number with a cell phone number, etc.).
Claim 5 recites “… information, obtained through superordinate conceptualization … as the other information”, however, it is not clear (1) how to obtain the information through the process of a superior order on category of an abstract idea (e.g., the superordinate conceptualization process) (e.g., omitting necessary steps/components which cause the claim unclear); (2) “the other information” has an antecedent basis issue.
Claims 6 and 7 recite “… transmitting a message to inquire the first user …”, however, it is not clear (1) whether transmitting the message for inquiring is performed by contacting/talking to a human (e.g., the first user) or not; (2) whether “a message” is the same as “a message” included in the claim 1 or not.
Claims 8 and 9 recite “… determine that the usage of the personal information … is appropriate in a case where … relationship satisfies a decided criterion, and change the criterion based on a history of determining the propriety of … by the first user (or a plurality of users) …”, however, it is not clear (1) whether the determination whether 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claimed limitations, “determining the relationship level based on the exchange of the message”, do not further limit the subject matter of the claim 1 (see lines 3-6 of the claim 1) upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite the limitation of determining amount of messages, user relationship and personal information propriety, and adjusting the contents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a processor of an apparatus. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining and processing” in the context of these claims encompasses the user manually performing the claimed functions (e.g., when a first person hears/listens a name and a social security number from a second person, the first person thinks that the second person trusts the first person as he/she provides the social security number, and the first person may also write down (or talk to a third person) the name of the second person or a propriety information without including the social security number). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a processor (e.g., generic computer components or the information processing apparatus), then it falls within the “Mental Processes” grouping of abstract ideas. According, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites additional element – using the processor for processing (e.g., deleting or substituting, usage of) information, inquiring the user, using a criterion with a history, etc. The system in claimed steps (e.g., determining and processing information using recited at a high-level of generality (e.g., as a generic computer performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component (note: the claimed apparatus does not have any relationship with any networking, sensor, registration, multiple user relationship levels, using threshold information, types of personal information, etc. described in the specification). According, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing apparatus to perform determining and processing information steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribaudo et al. (US 8,150,416 B2).

As per claim 1, Ribaudo teaches an information processing apparatus comprising: a processor [see fig. 1 and col. 7, lines 17-67 of Ribaudo] configured to
determine an amount of messages exchanged between a first user and a second user; determine a relationship level between the first user and the second user based on the amount of messages [figs. 1, 2; col. 2, lines 2-25; col. 8, lines 23-27; col. 11, lines 13-29; 41-52 of Ribaudo teaches to determine an amount of messages exchanged (e.g., the frequency of the communications, the length of messaging, etc.) between a first user and a second user; determine a relationship level (e.g., the probable match index) between the first user and the second user based on the amount of messages (e.g., the probable matches is sorted based on whether other users frequently communicate with the user)],
 determine propriety of personal information included in a message which is sent from the first user to the second user based on the determined relationship level [col. 9, lines 20-56; col. 11, lines 13-40; col. 51, lines 20-27 of Ribaudo teaches to determine propriety of personal information (e.g., masking or using identifier) included in a message which is sent from the first user to the second user (e.g., the profile or information with number of matched users messaged) based on the determined relationship level (e.g., the probable match)], and
perform processing related to the personal information based on the determined propriety by adjusting contents of the message [col. 2, lines 7-9; col. 8, lines 23-67; col. 9, lines 9-30 of Ribaudo teaches perform processing (e.g., transmitting match data) related to the personal information (e.g., the information used in matching process) based on the determined propriety (e.g., whether to use masking or identifier) by adjusting contents of the message (e.g., using the mask or identifier)].

As per claim 2, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches wherein the processing is processing of prohibiting transmission information [col. 9, lines 9-19; col. 21, lines 15-20 of Ribaudo teaches processing of prohibiting (e.g., blocking or invisible) transmission information].

As per claim 3
Ribaudo further teaches processing of transmitting the message after deleting the personal information [col. 9, lines 20-67; col. 51, lines 4-10 of Ribaudo teaches processing of transmitting the message after deleting the personal information (e.g., completely anonymous by preventing certain personal information)].

As per claim 4, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches processing of substituting the personal information with another information [col. 2, lines 7-9; col. 8, lines 23-67; col. 9, lines 20-30 of Ribaudo teaches processing of substituting the personal information (e.g., the true identity of the user or information represented by the client ID, field ID or match IDs) with another information (e.g., the client ID or match ID)].

As per claim 5, Ribaudo teaches the information processing apparatus according to claim 4. 
Ribaudo further teaches wherein the processing substitutes the personal information with information, obtained through superordinate conceptualization performed on the personal information, as the other information [col. 9, lines 20-56 of Ribaudo teaches wherein the processing substitutes the personal information with information, obtained through superordinate conceptualization (e.g., a process for the abstract specific data) performed on the personal information (e.g., the information used in matching process), as the other information(e.g., the field ID, client ID or match ID)].

As per claim 6, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches transmitting a message to inquire the first user as to whether or not to transmit the personal information [col. 9, lines 9-23; col. 51, lines 4-19 of Ribaudo teaches transmitting a message to inquire the first user (e.g., transmitting the user’s preference settings) as to whether or not to transmit the personal information (e.g., the information used in matching process)].

As per claim 7, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches transmitting a message to inquire the first user about propriety of usage information [col. 9, lines 9-56; col. 11, lines 13-40; col. 47, lines 2-15, 50-54 of Ribaudo teaches transmitting a message to inquire the first user (e.g., receiving/transmitting the usage information from/by a user of the mobile device) about propriety of usage information].
 
As per claim 8, Ribaudo teaches the information processing apparatus according to claim 7. 
Ribaudo further teaches to determine that the usage of the personal information included in the message is appropriate in a case where the determined relationship satisfies a decided criterion, and change the criterion based on a history of determining the propriety of the usage of the personal information by the first user in response to the determined relationship having satisfied the decided criterion [col. 6, lines 43-56; col. 13, lines 6-18, 31-39; col. 32, lines 61-65 of Ribaudo teaches to determine that the usage of the personal information included in the message (e.g., the profile or information with number of matched users messaged) is appropriate in a case where the determined relationship satisfies a decided criterion (e.g., the criteria for the profile), and change the criterion based on a history (e.g., the previous match) of determining the propriety of the usage of the personal information (e.g., the information used in matching process) by the first user in response to the determined relationship having satisfied the decided criterion – see also rejections to the claims 1 and 7]. 

As per claim 9, Ribaudo teaches the information processing apparatus according to claim 7. 
Ribaudo further teaches to determine that the usage of the personal information included in the message is appropriate in a case where the determined relationship satisfies a decided criterion, and change the criterion based on a history of determining the propriety of the usage by a plurality of users including the first user in response to the determined relationship having satisfied the decided criterion [col. 6, lines 43-56; col. 13, lines 6-18, 31-39; col. 16, lines 32-60; col. 32, lines 61-65 of Ribaudo teaches to determine that the usage of the personal information included in the message (e.g., the profile or information with number of matched users messaged) is appropriate in a case where the determined relationship satisfies a decided criterion (e.g., the criteria for the profile), and change the criterion based on a history of determining the propriety of the usage by a plurality of 

As per claim 10, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches to determine the relationship level based on the exchange of the message between the first user and the second user [figs. 1, 2; col. 2, lines 2-6; col. 8, lines 23-27; col. 11, lines 41-52 of Ribaudo teaches to determine the relationship level (e.g., the match) based on the exchange of the message (e.g., the usage information, the profile or information with number of matched users messaged) between the first user and the second user – see also rejections to the claim 1].

Claim 11 is an apparatus claim that corresponds to the apparatus claim 10, and are analyzed and rejected accordingly.

As per claim 19, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches wherein adjusting the contents of the message comprise: masking or replacing a part of the message belonging a predetermined information type while leaving the rest of the messages unchanged [col. 2, lines 7-9; col. 8, lines 23-67; col. 9, lines 9-30; col. 10, lines 4-59 of Ribaudo teaches wherein adjusting the contents of the message comprise: masking or replacing a part of the message (e.g., the match ID) belonging a predetermined information type (e.g., the 

As per claim 20, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches wherein the relationship level comprises at least three discrete levels with higher relationship level indicating a closer acquittance level between the first user and the second user [figs. 1, 2; col. 2, lines 2-25; col. 8, lines 23-27, 48-67; col. 11, lines 13-29; 41-52 of Ribaudo teaches wherein the relationship level (e.g., the probable match index) comprises at least three discrete levels (see fig. 1 for more than three users 12a – 12n, which have sorted probable match indexes) with higher relationship level (readily available level) indicating a closer acquittance level (e.g., high priority) between the first user and the second user – see also rejections to the claim 1]. 

As per claim 21, Ribaudo teaches the information processing apparatus according to claim 20. 
Ribaudo further teaches wherein adjusting the contents of the message comprise: masking or replacing more of a part of the message for a lower relationship level and masking or replacing less of the message for a higher relationship level, and wherein the part of the message that is masked or replaced is personal information [col. 2, lines 2-9; col. 8, lines 23-67; col. 9, lines 9-30; col. 10, lines 4-59 of Ribaudo teaches wherein adjusting the contents of the message comprise: .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495